1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***

6
      DIMITRITZA TOROMANOVA,
7
                           Plaintiff,
8                                                         2:18-CV-01482-APG-VCF
      vs.                                                 ORDER
9     FIRST AMERICAN TRUSTEE SERVICING
      SOLUTIONS, LLC, and RUSHMORE LOAN
10
      MANAGEMENT SERVICES LLC
11                         Defendants.
12

13          Before the court is Plaintiff’s Request to Enlarge Time for Hearing (ECF NO. 68). Plaintiff has a
14   conflict on May 20, 2019.
15          Accordingly,
16          IT IS HEREBY ORDERED that Plaintiff’s Request to Enlarge Time for Hearing (ECF NO. 68) is
17   GRANTED.
18          IT IS FURTHER ORDERED that the hearing on Defendant Rushmore Loan Management
19   Services LLC’s Motion to Strike Plaintiff’s First Amended Complaint (ECF NO. 53) scheduled for 10:00
20   AM, May 20, 2019, is VACATED and RESCHEDULED to 11:00 AM, June 3, 2019, in Courtroom 3D,
21   United States District Court, 333 Las Vegas Blvd. South, Las Vegas, Nevada 89101.
22

23          DATED this 2nd day of May, 2019.
24
                                                                _________________________
                                                                CAM FERENBACH
25                                                              UNITED STATES MAGISTRATE JUDGE
